*108OPINION.
Sternhagen :
The foregoing findings of fact are, except as to the item of $2,500, substantially as submitted by the petitioners’ counsel, and are in accordance with the evidence. It is clearly established that petitioners’ decedent loaned to his brother as a business loan all but this $2,500, and that the financial condition of Lou Sanger was such as to prevent an ascertainment of the worthlessness of these loans until 1922. They were then clearly worthless and charged off, and are properly deductible in the taxable year.
As to the last item of $2,500, the situation, however, is different. This amount was given under circumstances which make it incredible that it was considered as a loan. The business had proven to be unprofitable, Lou Sanger had no money, and the decedent expressly gave the $2,500 to enable his brother to “ clean up all his obligations to his creditors and wind up his business.” We think that this amount was a gift, and therefore not deductible.

Judgment will be entered on 15 days’ notice, under Rule 50.

Considered by Lansdon and Arundell.